DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 has been considered by the examiner.

Status of the Claims
The amendment filed 11/05/2020 is acknowledged.
Claims 1-11 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the sequence listed in claim 6 is not found in the specification wherein X1 is beta alanine, with X2-X7 being r.

Sequence Compliance
The sequence listed in claim 6 does not appear to be consistent with the sequence listed in the specification for SEQ ID NO: 30. See Table 5, pg. 27 of the specification where SEQ ID NO: 30 corresponds to Ac-bAla-crrrrrr-NH2. 
See MPEP 2422.01, V: 37 CFR 1.821(d) requires that where the description or claims of a patent application discuss a sequence that is set forth in the sequence listing, a reference to the sequence identifier of that sequence is required at all occurrences, even if in the text of the description or claims that sequence is set forth by enumeration of its residues. This requirement is also intended to permit references elsewhere in the application (e.g., specification, claims, or drawings) to sequences set forth in the sequence listing by the use of assigned sequence identifiers without repeating the sequence. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as “residues 14 to 243 of SEQ ID NO:23” is permissible and the fragment need not be separately presented in the sequence listing. Where a sequence that meets the length thresholds of 37 CFR 1.821(a) is disclosed by enumeration of its residues anywhere in an application, it must be presented in a sequence listing in a manner that complies with the requirements of the sequence rules. 
The specification and the claims must be amended to include a SEQ ID NO for each occurrence of a listed sequence set forth by enumeration of its residues, i.e., Ac-bAla-rrrrrr-NH2 as found in claim 6 for compliance with 37 CFR 1.821(d).
Alternatively, if the sequence listed in claim 6 is in error, the sequence corresponding to SEQ ID NO: 30 in the application as filed may be substituted for the sequence now listed in claim 6.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15018567, 13769744, 13365213, 12846724, 61313635, 61255816, and 61299695, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 6 recites the sequence Ac-bAla-rrrrrr-NH2, which is labeled as SEQ ID NO: 30. However, the present application and previous applications indicate SEQ ID NO: 30 corresponds to Ac-bAla-crrrrrr-NH2. The sequence recited in claim 6 does not appear to be supported by the prior filed applications listed above. The sequence does find support in the 16298902 application of which this is a continuation.
Consequently claim 6 appears to have the filing date of the 16298902 application, which is 03/11/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites wherein X1 is an amino acid comprising a thiol group, D-penicillamine, d-homocysteine or mercaptopropionic acid.
It is not clear if lower case d-homocysteine was intended to refer to D-homocysteine or something else. 
Clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites wherein X1 d-homocysteine.
It is not entirely clear if lower case d-homocysteine was intended to refer to D-homocysteine or something else. 
Clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 refers to the compound of claim 1, wherein the compound is Ac-beta alanine-rrrrrr-NH2. Claim 1 indicates X1 is an amino acid comprising a thiol-containing group, D-penicillamine, d-homocysteine, or mercaptopropionic acid. In claim 6, X1 is beta alanine. However, beta alanine does not correspond to the definition of X1 in claim 1, i.e., beta alanine is not an amino acid comprising a thiol-containing group or the other listed options. Consequently, claim 6 does not appear to include all of the limitations of claim 1 from which it depends and it is not clear how claim 6 was intended to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-5, 7-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell, WO 2008067199.
Bell teaches peptides corresponding to the claimed compounds effective for reducing PTH levels in a subject (Bell, e.g., pg. 5:l16-24) and useful for treating hypercalcemia (Bell, e.g., pg. 5:l25) and hyperparathyroidism (Bell, e.g., pg. 7:l19-20). Bell teaches the peptides may be amidated at the C-terminus and acylated at the N-terminus (Bell, e.g., pg. 14:l3-12) for protecting the compounds from degradation.
Bell teaches polycationic peptides having 5-20 amino acids which are positively charged, modified at the amino terminus, carboxy terminus or both, with a first thiol containing residue (Bell, e.g., claim 17) and wherein the positively wherein the amino acid may be arginine (Bell, e.g., claim 19) and wherein the thiol containing residue is located at the amino terminus or carboxy terminus of the polycationic peptide (Bell, e.g., claim 20). 
More specifically, Bell teaches preferred polycationic peptides include 3-7 sequential arginine residues and a cap (Bell, e.g., pg. 13:l1-7). The amino acids may be in D- or L- form (Bell, e.g., pg. 13:l10-13). 
Bell teaches compounds comprising a peptide having the sequence CRRR and CRRRRRRR and CRRRRRRRR and CRRRRRRRRR and CRRRRRRRRRR and CRRRRRRRRRRRR (Bell, e.g., pg. 44 Table 7). 
The presently claimed peptides have six sequential arginine residues, wherein the arginine is in D- configuration and wherein the six sequential arginine residues comprise a thiol containing amino acid at the N-terminus.
Bell does not exemplify peptides having six sequential arginine residues, wherein the arginine is in D- configuration and wherein the six sequential arginine residues comprise a thiol containing amino acid at the N-terminus.
However in each instance Bell provides a teaching which would have prompted one skilled in the art to make the modifications required to arrive at the presently claimed subject matter. 
The claimed six sequential arginine residues are within the 3-7 sequential arginine residues suggested by (Bell, e.g., pg. 13:l1-7). Further the six sequential arginine residues are homologous to the seven sequential arginine residues exemplified in Bell, e.g., SEQ ID NO: 21.
The modification from the L-configuration to D- configuration is suggested at (Bell, e.g., pg. 13:l10-13).
The selection of thiol containing amino acid is cysteine, homocysteine or mercaptopropionic acid (Bell, e.g., claim 27 and pg. 14:l32-34). The thiol containing residue may be in the L- or D- configuration (Bell, e.g., pg. 14:l32-34). 
It would have been prima facie obvious at the time the presently claimed invention was made to modify a peptide as understood from Bell to arrive at the presently claimed compounds with a reasonable expectation of success. Bell provides express teachings which would have prompted one skilled in the art to make the modifications required to arrive at the presently claimed subject matter. The skilled artisan would have had a reasonable expectation of success because Bell teaches each of these modifications would allow one skilled in the art to arrive at a compound effective for calcium modulator activity.
Accordingly, the subject matter of claims 1-5, 7-8 and 10-11 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Claims 1-5, 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell, WO 2008067199 and Grimes, US 20090318351 A1.
Bell teaches compounds according to claim 1 but does not expressly teach wherein X1 is d-penicillamine. 
Grimes teaches sulfur containing residues corresponding to the thiol containing amino acid of Bell, wherein penicillamine is listed as an alternative to those in Bell, e.g., cysteine, homocysteine, mercaptopropionic acid (Grimes, e.g., 0038). Grimes teaches the d- configuration of amino acids may be employed to improve stability of the compound, e.g., half-life (Grimes, e.g., example 2). 
	It would have been prima facie obvious at the time the presently claimed invention was made to modify a compound as taught by Bell according to the teachings of Grimes with a reasonable expectation of success. In view of the teachings of Grimes, it would have been obvious to substitute d-penicillamine for the thiol containing amino acid, e.g., d-cysteine in a compound of Bell with a reasonable expectation of success. This modification may be viewed as the substitution of one known thiol containing amino acid for another where each were known and used in the prior art for their thiol containing properties. The skilled artisan would have had a reasonable expectation of success because penicillamine meets the characteristics of a thiol containing compound comprising an amino group and/or a carboxy group such that it can be incorporated into a polypeptide as set forth in Bell and because penicillamine appears to have been an art recognized equivalent thiol containing amino acid to those employed in Bell. 
	Accordingly, the subject matter of claims 1-5 and 7-11 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

	Claim 6 has a filing date of 03/11/2019 as explained above. 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell, WO 2008067199 and Karim, US 20180022777 A1.
The teachings of Bell enumerated above apply here. Bell teaches preferred polycationic peptides include 3-7 sequential arginine residues and a cap (Bell, e.g., pg. 13:l1-7). The amino acids may be in D- or L- form (Bell, e.g., pg. 13:l10-13). Bell teaches wherein the cap is e.g., chemical modification such as acylation to protect the peptide from proteolytic degradation (Bell, e.g., pg. 14:l3-12). 
	Bell does not expressly teach capping polycationic peptides include 3-7 sequential arginine residues with Ac-bAla (beta alanine). 
	Karim teaches capping groups for protecting similar compounds from proteolytic degradation (Karim, e.g., 0097), e.g., acetyl capping groups including Ac-bAla (Karim, e.g., 0110.
	It would have been prima facie obvious at the time the presently claimed invention was made to modify polycationic compounds as understood from Bell, e.g., comprising 3-7 sequential D-arginine with a capping group such as Ac-bAla as suggested in Karim with a reasonable expectation of success. This modification may be viewed as the substitiion of one capping group for another where each capping group is suggested in the prior art for protecting similar amino acid sequences from proteolytic enzymes. The skilled artisan would have had a reasonable expectation of success because both documents teach similar polycationic compounds for treating hyperparathyroidism and hypercalcemia.
	Accordingly, the subject matter of claim 6 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615